The opinion of the Court was delivered by the
President.
Justices of the peace had not the power of awarding a judgment for costs in any criminal proceeding, by the common law. Whenever they have ^hat p0werj y¡ js given them expressly, by statute. Our statute law allows justices, constables and witnesses, certain fees in criminal cases, but no where authorizes a justice to render a judgment, or issue an execution for such fees; so that the proceedings against Woodburn, for the cost of his complaint, were void. Where application for sureties of the peace, appears to be malicious and groundless, the parties making such application, have been ordered to pay the costs of it; such orders may be enforced by attachment, but a judgment cannot be awarded against one who is no party on the record; if) therefore, the justice had jurisdiction to order the payment of costs by the complainant, a judgment and execution for them, was illegal — the case is considered as though all these matters of defence were specially pleaded; they would, in that way, clearly be no sufficient justification. Judgment is, therefore, given for the plaintiff, for the agreed value of his cow.